           Case 1:19-cr-00156-MAD Document 130 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X

UNITED STATES OF AMERICA,

                -V.-                                                         1:19-cr-00156 (MAD)

                                                                             (Hon. Mae A. D'Agostino)
XIAOQING ZHENG AND
ZHAOXI ZHANG,

                          Defendants.

------------------------------------------------------------------X
                            MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Rule 83.1 of the Local Rules of the United States District Court for the

Northern District of New York, Brad Henry, counsel for Defendant XIAOQING ZHENG in this

action, respectfully moves for the admission of Kathleen H. Shannon to appear and practice pro

hac vice in this action on behalf of Defendant XIAOQING ZHENG. Ms. Shannon is a member

in good standing of the bar the State of New York, and there are no pending disciplinary

proceedings against her in any state or federal courts.

        Attached to this Motion are a Declaration of Sponsor, an Attorney Registration Form, a

Petition for Admission to Practice, a Certificate of Good Standing, and a Proposed Order.

Dated: August 2, 2021                                                 Respectfully Submitted,

                                                             MICHELMAN & ROBINSON, LLP

                                                     By:     ls/Brad Henry
                                                             Brad Henry, Esq.
                                                             800 Third Avenue, 24th Floor
                                                             New York, New York 10022
                                                             Tel: (212) 730-7700
                                                             bhemy(@,1mllp.co111

                                                             Attorneys for Defendant Zheng Xiaoqing
